DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	The applicant’s amendment filed 06/22/2022 has been entered. Claim 1 has been amended, and claim 3 has been cancelled. No claims have been added. Accordingly, claims 1, 4, and 10-11 are pending and are under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kankawa (US Patent No. 6,051,184; of record) in view of Takeda (US Patent No. 6,254,661; of record), Salahinejad ("Fabrication of Nanostructure Medical-Grade Stainless Steel by Mechanical Alloying and Subsequent Liquid-Phase Sintering"; of record), and Meyer-Kobbe (US Pub No. 2014/0364960; of record), and Forbes Jones et al. (US 20140238552 A1).
Regarding Claim 1, Kankawa discloses a method in which a mixture of a metal powder and an organic binder is used as a raw material and injection-molded and the molded body is then debound and sintered to provide an intended product (Column 1, lines 49-54 teaching the claimed). Kankawa further discloses an example where polyoxymethylene and polypropylene were put in a pressure kneader at 160°C followed by SUS316L powder, paraffin wax, polypropylene, and polyvinyl butyral put in a kneader for 40 minutes (Column 4, lines 29-33 teaching the claimed “heating and kneading the first alloy powder with plastic,” where SUS316L is considered the first alloy powder and the polymers are considered plastics). Kankawa further discloses the kneaded body was taken out and pulverized to provide a moldable composition (Column 4, lines 34-35 teaching the claimed “and granulating”) which was injection molded to provide a molded body (Column 4, lines 35-36 teaching the claimed “injection molding”), and put directly in a sintering furnace (Columns 3-4, lines 66-14 teaching the claimed “sintering the second alloy powder kneaded with plastic to obtain stainless steel”). The examiner notes that Kankawa does not explicitly state the product as stainless steel, but the use of commercially available SUS316L powder results in a stainless steel product. 
Kankawa does not disclose the first step of smelting metal material and atomizing and powdering the material to obtain a first alloy powder, and is silent regarding the stainless steel’s magnetic permeability.
However, Takeda discloses a method for producing metal powder from molten metal (Column 3, lines 26-27 teaching the claimed “smelting metal material”). Takeda discloses the method utilizes successive pulverizing of molten metal by gas and liquid, combining gas atomizing and water atomizing (Column 4, lines 5-9 teaching the claimed “and atomizing”) to produce metal powder (teaching the claimed “and powdering the smelted metal material to obtain a first alloy powder”). Takeda teaches that this method of combining gas and water atomization produces metal powder having fine particle size, spherical or granular shape, and a low oxygen content in a large scale with low cost (Column 7, lines 45-51). Takeda further discloses Example 1, in which SUS 316L was atomized under the method and the powder obtained was suitable for the metal injection molding (MIM) process (Column 8, lines 23-52).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the method disclosed by Takeda to obtain the SUS 316L powder for the sintering process disclosed by Kankawa in order to achieve fine particle size, spherical shape, and low oxygen content in a large scale with low cost. 
Modified Kankawa discloses all of the claim limitations as set forth above for claim 1, but does not disclose wherein before heating and kneading the first alloy powder with plastic, the method further comprising detecting a mass fraction of manganese in the first alloy powder, and if the mass fraction of manganese in the first alloy powder is less than 12%, adding a predetermined amount of manganese-containing material to the first alloy powder to obtain a second alloy powder having a mass fraction of manganese of 12-15%. Modified Kankawa is further silent regarding a mass fraction of molybdenum in the second alloy powder being 3-4%.
However, Salahinejad teaches that the harmful effects of nickel ions have motivated development of nickel-free alloys for medical purposes including P558 with a composition of Fe-17Cr-10Mn-3Mo-0.4Si-0.5N-0.2C (Introduction, Paragraph 2). 
Salahinejad discloses a method in which P558 and Mn-11.5Si alloy powders were processed by mechanical alloying of Fe, Cr, Mn, Mo, Si, and C (Experimental Work, Paragraph 1 teaching the claimed “before heating and kneading the first alloy powder with plastic”), teaching the claimed “wherein the manganese-containing material comprises at least one of pure manganese, manganese iron powder, or other manganese-containing compound”. 
The examiner notes that the mass fraction of manganese, as well as all other elemental powders in the stainless steel mixture, must have been detected in order to determine the appropriate composition, teaching the claimed “detecting a mass fraction of manganese in the first alloy powder.” 
Salahinejad further discloses that the stainless steel powder is mixed with 6 wt% additive powder (Experimental Work, Paragraph 3, teaching the claimed “if the mass fraction of manganese in the first alloy powder is less than 12%, adding a predetermined amount of manganese-containing material to the first alloy powder”). Salahinejad teaches that the additive increases sintered density (Figure 2) and decreases pores (Figure 3). Salahinejad discloses that the additive-containing sample exhibits the final chemical composition of Fe-16Cr-14.7Mn-2.8Mo-1Si-0.47N-0.19C (Results and Discussion, Final Paragraph), teaching the claimed “to obtain a second alloy powder, the manganese-containing material comprising at least one of pure manganese, manganese iron powder, or other manganese-containing compound, having a mass fraction of manganese of 12-15%”, the claimed “wherein a mass fraction of chromium in the second alloy powder is 15.5-17.5, the claimed “wherein a mass fraction of nickel in the second alloy powder is not more than 0.2%”, the claimed “wherein a mass fraction of phosphorus, sulfur, carbon, oxygen, and nitrogen in the second alloy powder is not more than 1%”. As discussed above, Salahinejad teaches that the method is directed to producing nickel-free alloys, which means that the nickel content is zero or close to 0, and is therefore within the claimed nickel range of “not more than 0.2%”. Salahinejad’s composition also does not include phosphorus, sulfur, or oxygen, (which are also known in the steel arts as being impurities in steel), which meets the limitation of the P, S, C, O, and N contents being not more than 1% (0.5% N + 0.2% C = 0.7%), which is within the claimed upper bound of 1%).
Therefore, it would have been obvious for one of ordinary skill in the art to utilize the stainless steel composition and additive disclosed by Salahinejad in the process disclosed by modified Kankawa in order to produce a nickel-free austenitic stainless steel with high sintered density and decreased pores for medical purposes.
However, although Salahinejad appreciates the use of molybdenum (see second paragraph on col. 1 of page 2998 of Salahinejad), as the final composition contains 2.8 wt% of Mo, Salahinejad is silent regarding the Mo content being within the claimed range of 3.0-4.0 wt %, and is silent regarding the stainless steel’s magnetic permeability.
Meyer-Kobbe discloses a nickel-free stainless steel composition which includes 3-4 wt% molybdenum ([0014]). Meyer-Kobbe discloses an example stainless steel composition containing 16.5 wt% Cr, 12 wt% Mn, 4 wt% Mo, 0.70 wt% N, 0.20 wt% C, and 66.6 wt% Fe ([0025]). Meyer-Kobbe teaches that molybdenum increases the resistance to pitting corrosion in reducing environments but is also a strong carbide former which is a disadvantage when producing stents because it promotes crack formation [0014], [0025], [0043]. Meyer-Kobbe teaches that compositions with 3-4 wt% Mo result in excellent polishability and a defect-free surface without indentations or ridges [0141].
Therefore, it would have been obvious for one of ordinary skill in the art to further modify the composition of modified Kankawa to include 3-4 wt% Mo as disclosed by Meyer-Kobbe in order to reduce defects on the surface and increase polishability so the final sintered product could serve the medical purpose of a stent.
However, Meyer-Kobbe is silent regarding the stainless steel’s magnetic permeability.
Forbes Jones teaches a method of processing a workpiece to inhibit precipitation of intermetallic compounds which includes at least one of thermo-mechanically processing and cooling a workpiece including an austenitic alloy (Abstract).
Forbes Jones further teaches that in some embodiments, an austenitic alloy processed according to a method of the present disclosure may be non-magnetic [0072]. This characteristic may facilitate use of the alloy in applications in which non-magnetic properties are important [0072]. Such applications include, for example, certain oil and gas drill string component applications [0072]. Certain non-limiting embodiments of the austenitic alloy processed as described herein may be characterized by a magnetic permeability value (µr) within a particular range. In various non-limiting embodiments, the magnetic permeability value of an alloy processed according to the present disclosure may be less than 1.01, less than 1.005, and/or less than 1.001 [0072], which overlaps with the claimed range of 1.001-1.002. In various embodiments, the alloy may be substantially free from ferrite [0072]; one of ordinary skill in the steel arts recognizes that austenite is a steel microstructure that is non-magnetic (in other words, a steel consisting of 100% austenite would have a relative magnetic permeability of 1.000), and that ferrite is a magnetic microstructure of steel. Thus, stating that the austenitic alloy is substantially free from ferrite is equivalent to stating that the steel microstructure is as purely austenitic as possible, ergo, is non-magnetic, ergo, has an extremely low magnetic permeability, such as, as close to 1.000 as possible.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to achieve the claimed magnetic permeability of 1.001-1.002 in modified Kankawa’s alloy, as taught by Forbes Jones, as doing so would allow for use of the alloy in applications in which non-magnetic properties are important (Forbes Jones, 0072).
Regarding Claim 4, modified Kankawa discloses all of the claim limitations as set forth above for claim 1 and further discloses a ratio of metal alloy powder of 100 parts by weight and binders of 7.8 parts by weight in the injection moldable composition (Kankawa, Example 1 teaching the claimed “wherein a mass percentage of the plastic relative to the first alloy powder is 6-10%”).
Regarding Claim 11, modified Kankawa discloses all of the claim limitations as set forth above for claim 1 and further discloses the binder composition includes polyoxymethylene (Kankawa, Column 1, lines 55-56 teaching the claimed “wherein the plastic is polyoxymethylene”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kankawa in view of Takeda, Salahinejad, and Meyer-Kobbe, and Forbes Jones, as applied to claim 1 above, and further in view of Han (US Pub No. 2018/0327579; of record).
Regarding Claim 10, modified Kankawa discloses all of the claim limitations as set forth above for claim 1, but does not disclose wherein the particles obtained from granulation are cylindrical and have a diameter of 2-5 mm and a length of 3-6 mm.
However, Han teaches a binder composition that can be added to a metal or alloy powder including a selection of stainless steel ([0018]). Han teaches that the resulting feedstock exhibits high fluidity useful for low-pressure powder molding technology ([0012], [0022]). Han discloses an example in which aluminum powder is mixed with the binder and the feedstock was granulated into granules having a size of about 5 mm and charged into an injection molding machine to produce a dog bone shaped product (Example 17, [0074]). Han further discloses an example in which stainless steel powder is mixed with the binder and the feedstock was crushed into about 3 mm granules prior to molding (Example 18, [0075]). Examples 14 through 19 show that feedstocks are typically granulated to sizes between less than 2 mm and 5 mm regardless of the molding technique. The examiner interprets granules to mean cylindrical in shape where the size disclosed by Han applies for both the diameter and length, teaching the claimed “wherein the particles obtained from granulation are cylindrical and have a diameter of 2-5 mm and a length of 3-6 mm.” 
Given the examples stated by Han, it would have been obvious for one of ordinary skill in the art at the time of filing to use a typical granule size between less than 2 mm to 5 mm after pulverizing the feedstock for the process disclosed by modified Kankawa in order to maintain a composition useful for low pressure powder molding technology as taught by Han.
Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive.
The applicant’s primary arguments allege that Kankawa cannot be combined with Salahinejad because Kankawa relates to solid-phase sintering while Salahinejad relates to liquid-phase sintering and that “[t]hus, the technical field of Kankawa is quite different from that of Salahinejad” (see last paragraph on page 5 to third paragraph on page 6) are not found persuasive. 
The applicant’s argument appears to be that liquid phase sintering (LPS) is mutually exclusive from solid phase sintering (SPS), when such is not the case; rather, the physical bonding process of particles/grains in solid phase sintering is the same as that in liquid phase sintering, except that liquid phase sintering has an additional lower melting point metal/alloy which liquifies around the solid phase, aiding in solidification/densification. Thus, the process of liquid phase sintering does not place Kankawa in ‘a different technical field’ than Salahinejad, as both processes are substantially similar – only that one (LPS) additionally includes a relatively lower melting point metal/alloy. Both types of processes are species within the genus of ‘sintering’. As discussed in the rejection above, using the Mn-11.5Si alloy powder is advantageous to increase the density and decrease the pores (Salahinejad; page 2997, first column) (as also noted by the applicant); the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination (MPEP 2144 II.). With further regard to the applicant’s arguments which conclude that the two references cannot be combined/are allegedly incompatible, the applicant has not presented any evidence that the teachings of the two references cannot be combined, particularly in view of the preponderance of evidence suggesting that SPS and LPS processes are in the same family (sintering); the arguments of counsel cannot take the place of evidence in the record; examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor (MPEP 716.01(c) II.). 
With regard to the applicant’s argument that “However, in amended claim 1, the manganese-containing material is added to increase the amount of manganese, thereby decreasing the magnetic permeability of the stainless steel” (see fourth paragraph on page 6 of arguments), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The applicant’s arguments stating that the claimed alloy is “silicon-free” (see paragraph bridging pages 6-7 of arguments) is not found persuasive because there is no limitation stating that the claimed alloy is silicon-free, nor is there a closed ended composition or process due to the “comprising” transitional phrase which is open-ended and allows for the inclusion of additional steps and/or materials.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735